


Exhibit 10.2

FORM OF PERFORMANCE WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT
OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.

December 12, 2008

MICHAEL NING AND/OR AFFILIATES

Performance Warrant for the Purchase of Common Stock (Void after December 11,
2013)

No. W-6

FOR VALUE RECEIVED, this Warrant is hereby issued by IA GLOBAL, INC., a Delaware
corporation (the “Company”), to MICHAEL NING, an American citizen, AND/OR
AFFILIATES (the “Holder”). Subject to the provisions of this Performance Warrant
(“Warrant”), the Company hereby grants to Holder the right to purchase
32,500,000 shares of the Company’s common stock, par value $.01 per share
(“Common Stock”), at US$0.04 per share (“Exercise Price”) during the period from
December 12, 2008 to sixty months (60) months following the Closing (as defined
in the Subscription Agreement (the “Purchase Agreement”)).

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.

1.        Exercise of Warrant. Subject to the terms and conditions set forth
herein, the Holder may exercise this Warrant on or after December 12, 2008 and
no later than December 11, 2013. To exercise this Warrant the Holder shall
present and surrender this Warrant to the Company at its principal office, with
the Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash or by check, payable to the order of
the Company, of the aggregate Exercise Price for the total aggregate number of
securities for which this Warrant is exercised or a cashless exercise at the
sole decision of the Holder. The Common Stock deliverable upon such exercise,
and as adjusted from time to time, are hereinafter referred to as “Warrant
Stock.”

Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Warrant Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the

1

--------------------------------------------------------------------------------




Company shall then be closed or that certificates representing such securities
shall not then be actually delivered to the Holder; provided, however, that no
exercise of this Warrant shall be effective, and the Company shall have no
obligation to issue any Warrant Stock to the Holder upon any attempted exercise
of this Warrant, unless the Holder shall have first delivered to the Company, in
form and substance reasonably satisfactory to the Company, appropriate
representations so as to provide the Company reasonable assurances that the
securities issuable upon exercise may be issued without violation of the
registration requirements of the Securities Act and applicable state securities
laws, including without limitation representations that the exercising Holder is
an “accredited investor” as defined in Regulation D under the Securities Act and
that the Holder is familiar with the Company and its business and financial
condition and has had an opportunity to ask questions and receive documents
relating thereto to his reasonable satisfaction.

2.         Required Performance. For the warrants to be earned and exerciseable,
Michael Ning, either by himself or through his affiliated entities, agrees to
raise the funds below by the indicated date. If the funds are not raised by the
indicated date, the performance warrant for the date indicated is forfeited. The
performance warrants are the total compensation for the fundraising by Michael
Ning and/or his affiliated entities. In consideration of the fund raising
efforts by Michael Ning and/or his affiliated entities, the Company agrees to
review all other financing proposals with Michael Ning before the Company
commits to any financing proposal.

 

 

Performance

 

 

Warrants

$

Date

Earned

$500,000

3/31/2009

8,125,000

$500,000

5/31/2009

8,125,000

$500,000

7/31/2009

8,125,000

$500,000

9/30/2009

8,125,000

 

 

 

$2,000,000

 

32,500,000

 

The $500,000 due March 31, 2009 includes the $390,000 to be paid by Michael Ning
and/or his affiliated entities by February 13, 2009. The Company is currently
trying to locate up to $4,000,000 in equity investment through an outstanding
registered PIPE offering, which will be priced at $0.04 cents per common stock
share of the Company or at the Company’s closing price on the day of the
funding, whichever is less. The Company agrees to reserve $1,800,000 worth of
this PIPE offering for exclusive use by Michael Ning and/or his affiliated
entities’ fundraising efforts until 3/31/2009. This exclusive reservation to
Michael Ning and/or his affiliated entities’ fundraising use shall reduce to
$1,300,000 worth of the PIPE offering thereafter and until 5/31/2009, to
$800,000 worth of the PIPE offering thereafter and until 7/31/2009, and to
$300,000 worth of the Company’s PIPE offering thereafter and until 9/30/2009.

3.         Reservation of Shares. The Company will reserve for issuance and
delivery upon exercise of this Warrant all shares of Warrant Stock. All such
shares shall be duly authorized and, when issued upon such exercise, shall be
validly issued, fully paid and non-assessable and free of all preemptive rights.

2

--------------------------------------------------------------------------------




4.         Assignment or Loss of Warrant. Subject to the transfer restrictions
herein (including Section 6), upon surrender of this Warrant to the Company or
at the office of its stock transfer agent, if any, with the Assignment Form,
attached hereto as Appendix B, duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and of reasonably satisfactory indemnification by the Holder, and
upon surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a replacement Warrant of like tenor and date.

5.         Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.

6.         Adjustments.

(a)        Adjustment for Recapitalization. If the Company shall at any time
after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased.

(b)       Adjustment for Reorganization, Consolidation, Merger, Etc. If at any
time after the date hereof the Company has a Change in Control, the Holder
agrees that, either (a) Holder shall exercise its purchase right under this
Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Change in Control or (b) if the Holder elects not to
exercise the Warrant, this Warrant will not expire upon the consummation of the
Change of Control. For purposes of this Warrant, a “Change in Control” shall be
deemed to occur in the event of a change in ownership or control of the Company
effected through any of the following transactions: (i) the acquisition,
directly or indirectly, by any person or related group of persons (other than
the Company or a person that immediately before the Change of Control directly
or indirectly controls, or is controlled by, or is under common control with,
the Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of outstanding securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities; or (ii) the sale, transfer or other
disposition of all or substantially all of the Company’s assets; or (iii) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than fifty percent (50%)
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization.

3

--------------------------------------------------------------------------------




(c)        Certificate as to Adjustments. The adjustments provided in this
Section 6 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder). In each case of an
adjustment in the number of shares of Common Stock receivable on the exercise of
the Warrant, the Company at its expense will promptly compute such adjustment in
accordance with the terms of the Warrant and prepare a certificate executed by
two executive officers of the Company setting forth such adjustment and showing
in detail the facts upon which such adjustment is based. The Company will mail a
copy of each such certificate to each Holder.

(d)        Notices of Record Date, Etc. In the event that:

(i)        the Company shall declare any dividend or other distribution to the
holders of Common Stock, or authorizes the granting to Common Stock holders of
any right to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities; or

(ii)       the Company has a Change in Control; or

(iii)      the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up. Such
notice shall be mailed at least 20 days prior to the date therein specified.

(e)        No Impairment. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 6 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.

7.         Transfer to Comply with the Securities Act. This Warrant and any
Warrant Stock may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows: (a) to a person who, in the opinion of counsel to
the Company, is a person to whom this Warrant or the Warrant Stock may legally
be transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 6 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.

4

--------------------------------------------------------------------------------




8.        Registration Rights/ NYSE Alternext US Approval

(a)        The Company agrees it shall, within sixty days following approval of
listing of the Shares and all shares of Common Stock issued or issuable upon the
exercise of the Warrants (the “Securities”) by NYSE Alternext US, if necessary
under US securities laws, prepare and file with the SEC, at the Company’s
expense, a registration statement, to the extent the Company is eligible to file
on Form S-3, for the re-sale of the Securities (the “S-3 Registration
Statement”) under the Securities Act by the Subscriber. The Company will use its
reasonable efforts to cause such S-3 Registration Statement to become effective
within thirty (30) days from the initial filing thereof (“Effective Date”).

(b)        The Company agrees to file an application with NYSE Alternext US for
approval of this Warrant promptly following the receipt of the cash under this
Agreement and will use reasonable efforts to obtain approval from NYSE Alternext
US for such Warrant.

9.        Legend. Unless the shares of Warrant Stock have been registered under
the Securities Act, upon exercise of this Warrant and the issuance of any of the
shares of Warrant Stock, all certificates representing shares shall bear on the
face thereof substantially the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.

10.       Notices. All notices required hereunder shall be in writing and shall
be deemed given when telegraphed, delivered personally or within two days after
mailing when mailed by certified or registered mail, return receipt requested,
to the Company or the Holder, as the case may be, for whom such notice is
intended, if to the Holder, at the address of such party as set forth in the
Purchase Agreement, or if to the Company, IA Global, Inc. at 101 California
Street, Suite 2450, San Francisco, CA 94111 or at such other address of which
the Company or the Holder has been advised by notice hereunder.

11.       Applicable Law. The Warrant is issued under and shall for all purposes
be governed by and construed in accordance with the laws of the State of
California, without regard to the conflict of laws provisions of such State.

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

IA GLOBAL, INC.

 

 

By:

_______________

 

Derek Schneideman

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------




Appendix A

WARRANT EXERCISE FORM

The undersigned hereby irrevocably elects to (i) exercise the within Warrant to
purchase __________ shares of the Common Stock of IA GLOBAL, INC., a Delaware
corporation, pursuant to the provisions of Section 1 of the attached Warrant,
and hereby makes payment of $__________ in payment therefore or a cashless
exercise at the sole decision of the Holder, or (ii) exercise this Warrant for
the purchase of __________ shares of Common Stock, pursuant to the provisions of
Section 2 of the attached Warrant. The undersigned’s execution of this form
constitutes the undersigned’s agreement to all the terms of the Warrant and to
comply therewith.

___________________________________

Signature

 

Print Name: __________________________

 

___________________________________

Signature, if jointly held

 

Print Name: __________________________

 

Date: _______________________________

 

7

--------------------------------------------------------------------------------




Appendix B

ASSIGNMENT FORM

FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-4 issued by
IA Global, Inc., dated ______________.

DATED: _________________

ASSIGNOR:

 

___________________________________

Signature

Print Name: __________________________

 

___________________________________

Signature, if jointly held

Print Name: __________________________

 

ASSIGNEE:

 

The undersigned agrees to all of the terms of the Warrant and to comply
therewith.

 

____________________________________

Signature

Print Name: ___________________________

 

____________________________________

Signature, if jointly held

Print Name: ___________________________

 

8

--------------------------------------------------------------------------------